DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered.
Applicant argues the amendments. Specifically, Applicant argues that the prior art does not teach ‘…a first amount of data submitted to the primary RLC entity and a second amount of data submitted to the secondary RLC entity based on a third amount of unprocessed data received by the PDCP stack; comparing a sum of the first amount of data, the second amount of data, and the third amount of unprocessed data to a threshold; and indicating the third amount…’  Examiner notes that these limitations can be derived by one of ordinary skill possessing ordinary creativity.  These limitations can be found in for example Yi.  That is, Yi discloses a first amount of data submitted to the primary RLC entity and a second amount of data submitted to the secondary RLC entity based on a third amount of unprocessed data received by the PDCP stack; (See Yi fig. 13 S1305; amount of data available for transmission is compared to threshold;) comparing a sum of the first amount of data and the second amount of data to a threshold total; and (See Yi fig. 13 S1305; amount of data available for transmission is compared to threshold; third amount of unprocessed data is first amount and second amount combined)

st amount +2nd amount < threshold; Applicant is claiming 1st amount + 2nd amount +3rd amount< threshold;  However, the 3rd amount is the 1st amount and 2nd amount combined.  Therefore, rearranging the formula.  Applicant is claiming 2x(1st amount) +2x (2nd amount)>ApplicantThreshold.  Since the ApplicantThreshold is just a variable and can be 2x the threshold of Yi further refining the formula yields (2x (1st amount +2nd amount) > 2x(threshold);  Finally dividing the whole formula by 2 on each side of the equation yields (1st amount + 2nd amount)> threshold; which is exactly what is disclosed in Yi; Therefore, it is obvious to one of ordinary skill in the art possessing ordinary creativity to rearrange the formula).

	Finally, Applicant should reference their own drawings (fig. 1 and 2) which support Examiner’s interpretation and Applicant should compare with Yi fig. 13.

Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 recites RCL; it is believed this should be RLC.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yi (2017/0013498), and further in view of Virtej (2016/0295442).

Regarding claim 1, Yi discloses a method, comprising:
submitting, by a packet data convergence protocol (PDCP) stack, data to a primary radio link control (RLC) entity and a secondary RLC entity, with a first amount of data submitted to the primary RLC entity and a second amount of data submitted to the secondary RLC entity based on a third amount of unprocessed data received by the PDCP stack; (See Yi para. 141; PDCP entity is associated with first RLC entity and a second RLC entity; para. 46; each cell has different bandwidth (e.g. different amounts of data))
comparing a sum of the first amount of data and the second amount of data to a threshold total; and (See Yi fig. 13 S1305; amount of data available for transmission is compared to threshold; third amount of unprocessed data is first amount and second amount combined)
performing either a first procedure, responsive to the comparing showing the sum being less than the threshold, or a second procedure, responsive to the comparing showing the sum being greater than or equal to the threshold,  (See Yi fig. 13; s1305 yes (e.g. first procedure); no (e.g. second procedure))
wherein the first procedure comprises:
	indicating the third amount to a first medium access control (MAC) entity associated with the primary RLC entity; and 
indicating zero to a second MAC entity associated with the secondary RLC entity, (See Yi fig. 13; s1305 yes (e.g. first procedure); s1307-s1309)
wherein the second procedure comprises:
indicating the third amount to both the first MAC entity and the second MAC entity. (See Yi fig. 13; s1305 no (e.g. second procedure); s1311)
	Yi does not explicitly disclose processing, by the primary RLC entity and the secondary RLC entity, the data prior to receiving an uplink (UL) grant from a network node.  However, Virtej does disclose processing, by the primary RLC entity and the secondary RLC entity, the data prior to receiving an uplink (UL) grant from a network node.  (See Virtej para. 71; data from PDCP is delivered to RLC before UE receives UL grant for offline processing; both MeNB (e.g. contains primary RLC entity) and SeNB (e.g. contains secondary RLC entity) can be used)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yi to include the teaching of processing, by the primary RLC entity and the secondary RLC entity, the data prior to receiving an uplink (UL) grant from a network node of Virtej with the motivation being to speed processing of data (instead of waiting for the UL grant) and further to enable faster transmission with less delay and further to provide compatibility with 3GPP standards which saves time and money (as opposed to replacing all devices on a network to comply with different configuration).

	Yi discloses that the amount of uplink data is compared to a threshold.  Applicant claims wherein the amount of uplink data (third amount of data), the first amount of data, and the second amount of data are summed.  Yi does not explicitly disclose wherein the amount of uplink data (third amount of data which comprises the first amount and second amount), the first amount of data, and the second amount of data are summed.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yi to include the teaching of wherein the amount of uplink data (third amount of data which comprises the first amount and second amount), the first amount of data, and the second amount of data are summed with the motivation being it is common sense (that is, Applicant is essentially claiming what is disclosed in Yi but multiplying by 2;  for example, the formula of Yi would be 1st amount +2nd amount < threshold; Applicant is claiming 1st amount + 2nd amount +3rd amount< threshold;  However, the 3rd amount is the 1st amount and 2nd amount combined.  Therefore, rearranging the formula.  Applicant is claiming 2x(1st amount) +2x (2nd amount)>ApplicantThreshold.  Since the ApplicantThreshold is just a variable and can be 2x the threshold of Yi further refining the formula yields (2x (1st amount +2nd amount) > 2x(threshold);  Finally dividing the whole formula by 2 on each side of the equation yields (1st amount + 2nd amount)> threshold; which is exactly what is disclosed in Yi; Therefore, it is obvious to one of ordinary skill in the art possessing ordinary creativity to rearrange the formula).

	Regarding claim 2, Yi in view of Virtej discloses the method of Claim 1, wherein the first procedure further comprises retrieving pending data from the secondary RLC entity. (See Yi para. 160)

Regarding claim 5, Yi in view of Virtej discloses the method of Claim 1, wherein the primary RLC entity is associated to a prioritized link, and wherein the secondary RLC entity is associated to an unprioritized link.  (See Yi fig. 14; Yes; primary RLC used if data below a threshold (prioritized link); secondary RLC not used if data below a threshold (unprioritized link))

Regarding claim 6, Yi in view of Virtej discloses the method of Claim 1, wherein the first MAC entity and the primary RLC entity are associated with one of a master cell group (MCG) and a secondary cell group (SCG), and wherein the second MAC entity and the secondary RLC entity are associated with the other one of the MCG and the SCG. (See Yi para. 20, fig. 7; Master Cell Group (MCS) and a Secondary Cell Group (SCG); para. 141; para. 141; dual connectivity)


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yi (2017/0013498), and further in view of Virtej (2016/0295442) and further in view of Sammour (2009/0149189).

	Regarding claim 3, Yi in view of Virtej discloses the method of Claim 2.
	Yi in view of Virtej do not explicitly disclose indicating by the PDCP to the RLC discarding of pending data.  However, Sammour does disclose indicating by the PDCP to the RLC discarding of pending data.  (See Sammour para. 125, table 26)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yi in view of Virtej to include the teaching of indicating by the PDCP to the RLC discarding of pending data of Sammour with the motivation being to allow for synchronization between the layers which prevents unnecessary retransmit requests and reservation of resources that may not be needed.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yi (2017/0013498), and further in view of Virtej (2016/0295442) and further in view of Susitaival (2011/0026625).
	
	Regarding claim 4, Yi in view of Virtej discloses the method of Claim 2, wherein the retrieving of the pending data from the secondary RLC entity comprises:
transmitting, by the PDCP stack to the second MAC entity, an inactive indication; and  (See Yi fig. 14; indicating ‘0’ to second MAC (e.g. an inactive indication))
Yi in view of Virtej do not explicitly disclose retrieving a buffer status report (BSR) previously generated.  However, Susitaival does disclose retrieving a buffer status report (BSR) previously generated.  (See Susitaival para. 51; retrieving BSR from buffer (e.g. previously generated if stored in buffer))  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yi in view of Virtej to include the teaching of retrieving a buffer status report (BSR) previously generated of Susitaival with the motivation being to allow for retransmissions and further to save processing power (if the buffer status is unchanged no need to recreate a new one, just use the old one) and further to monitor buffer status (e.g. other devices may require periodic reporting; so retrieve old one and send). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yi (2017/0013498), and further in view of Virtej (2016/0295442) and further in view of Xu (2016/0150525).
	
	Regarding claim 7, Yi in view of Virtej discloses the method of Claim 1, further comprising: 
generating a buffer status report (BSR) indicating the sum;
transmitting the BSR to the network node; (See Yi fig. 14 yes/no; fig. 14 BSR; see also para. 124; trigger BSR (e.g. implied transmitting; must be generated before it can be transmitted))
Yi in view of Virtej do not explicitly disclose receiving an uplink (UL) grant from the network node; and transmitting at least the data to the network node responsive to receiving the UL grant.  However, Xu does disclose receiving an uplink (UL) grant from the network node; and transmitting at least the data to the network node responsive to receiving the UL grant.  (See Xu para. 18, lines 4-5)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yi in view of Virtej to include the teaching of receiving an uplink (UL) grant from the network node; and transmitting at least the data to the network node responsive to receiving the UL grant of Xu with the motivation being to reduce/eliminate collisions (as opposed to the UE just transmitting whenever it wants) and optimally schedule resources to meet QoS requirements.

Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yi (2017/0013498), and further in view of Kim (2008/0123655).

Regarding claim 8, Yi discloses a method, comprising:
determining a sum of a first amount of data submitted to a primary radio link control (RLC) entity, a second amount of data submitted to a second RLC entity at a packet data convergence protocol (PDCP) stack with respect to an initial transmission in the primary RLC entity and the secondary RLC entity, with the primary RLC entity preprocessing the first amount of data and the secondary RLC entity preprocessing the second amount of data, (See Yi para. 118; pending data available for transmission (e.g. preprocessing data)) (See Yi para. 141; PDCP entity is associated with first RLC entity and a second RLC entity; para. 46; each cell has different bandwidth (e.g. different amounts of data))
comparing the sum to a threshold; and  (See Yi fig. 13 S1305; amount of data available for transmission is compared to threshold)
responsive to the sum being less than the threshold, 
reporting to a network node to indicate that there is data for transmission to a first cell group and there is no data for transmission to a second cell group; (See Yi fig. 13; s1305 yes (e.g. first procedure); s1307-s1309; para. 67, fig. 7; master cell group and secondary cell group; para. 105; para. 106; buffer status sent to enodeb)
indicating the third amount to a first medium access control (MAC) entity associated with the primary RLC entity; and indicating zero to a second MAC entity associated with the secondary RLC entity; (See Yi fig. 13; S1305 Yes)
responsive to the sum being greater than or equal to the threshold, 
reporting to the network node to indicate that there is data for transmission to both the first cell group and the second cell group; 
indicating the third amount to both the first MAC entity and the second MAC entity.  (See Yi fig. 13; s1305 no (e.g. second procedure); s1311; para. 67, fig. 7; master cell group and secondary cell group); para. 105; para. 106; buffer status sent to enodeb)
Yi does not explicitly disclose transmitting, by a PDCP stack, an indication of discarding pending data to the secondary RLC entity to the second MAC entity.  However, Kim does disclose transmitting, by a PDCP stack, an indication of discarding pending data to the secondary RLC entity to the second MAC entity.  (See Kim para. 116)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yi to include the teaching of transmitting, by a PDCP stack, an indication of discarding pending data to the secondary RLC entity to the second MAC entity.  However, Kim does disclose transmitting, by a PDCP stack, an indication of discarding pending data to the secondary RLC entity to the second MAC entity of Kim with the motivation being to reset the connection (See Kim para. 115) and further to release resources for other uses (clearing memory) and further to get rid of unneeded stored data (which saves memory and processing power (to manage the memory)).
	Yi discloses that the amount of uplink data is compared to a threshold.  Applicant claims wherein the amount of uplink data (third amount of data), the first amount of data, and the second amount of data are summed.  Yi does not explicitly disclose wherein the amount of uplink data (third amount of data which comprises the first amount and second amount), the first amount of data, and the second amount of data are summed.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yi to include the teaching of wherein the amount of uplink data (third amount of data which comprises the first amount and second amount), the first amount of data, and the second amount of data are summed with the motivation being it is common sense (that is, Applicant is essentially claiming what is disclosed in Yi but multiplying by 2;  for example, the formula of Yi would be 1st amount +2nd amount < threshold; Applicant is claiming 1st amount + 2nd amount +3rd amount< threshold;  However, the 3rd amount is the 1st amount and 2nd amount combined.  Therefore, rearranging the formula.  Applicant is claiming 2x(1st amount) +2x (2nd amount)>ApplicantThreshold.  Since the ApplicantThreshold is just a variable and can be 2x the threshold of Yi further refining the formula yields (2x (1st amount +2nd amount) > 2x(threshold);  Finally dividing the whole formula by 2 on each side of the equation yields (1st amount + 2nd amount)> threshold; which is exactly what is disclosed in Yi; Therefore, it is obvious to one of ordinary skill in the art possessing ordinary creativity to rearrange the formula).

	Regarding claim 10, Yi in view of Kim discloses the method of Claim 8, responsive to the sum being less than the threshold, further comprising:
removing, by the secondary RLC entity, the pending data from a buffer for transmission responsive to transmitting the indication of discarding the pending data to the secondary RLC entity.  (See Kim para. 116)  The motivation being to reset the connection (See Kim para. 115) and further to release resources for other uses (clearing memory) and further to get rid of unneeded stored data (which saves memory and processing power (to manage the memory)).

	Regarding claim 12, Yi in view of Kim discloses the method of Claim 8, further comprising: receiving control signaling from the network node that configures the primary RLC entity as a first RLC entity that is associated to a prioritized link,
wherein the secondary RLC entity is a second RLC entity that is associated to an unprioritized link, (See Yi fig. 14; Yes; primary RLC used if data below a threshold (prioritized link); secondary RLC not used if data below a threshold (unprioritized link))
wherein the first MAC entity and the primary RLC entity are associated with one of a master cell group (MCG) and a secondary cell group (SCG), and
wherein the second MAC entity and the secondary RLC entity are associated with the other one of the MCG and the SCG. (See Yi para. 20, fig. 7; Master Cell Group (MCS) and a Secondary Cell Group (SCG); para. 141; para. 141; dual connectivity)


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yi (2017/0013498), and further in view of Kim (2008/0123655) and further in view of Wang (2010/0067457).

	Regarding claim 11, Yi in view of Kim discloses the method of Claim 8, responsive to the total amount of data available for transmission being less than the threshold.  Yi in view of Kim does not explicitly disclose indicating an empty buffer status with a buffer status report (BSR) to the network node responsive to inactivation.  However, Wang does disclose indicating an empty buffer status with a buffer status report (BSR) to the network node responsive to inactivation.  (See Wang para. 32)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yi in view of Kim to include the teaching of indicating an empty buffer status with a buffer status report (BSR) to the network node responsive to inactivation of Wang with the motivation being to ensure release of resources which can then be used for other devices or functions and further to maximize use of limited wireless resources.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yi (2017/0013498), and further in view of Kim (2008/0123655) and further in view of Virtej (2016/0295442).

	Regarding claim 13, Yi in view of Kim discloses the method of Claim 8, further comprising: 
submitting, by a PDCP stack, data to a primary link and a secondary link, the primary link comprising the primary RLC entity and the first MAC entity, the secondary link comprising the secondary RLC entity and the second MAC entity; and (See Yi para. 141, para. 133-136; fig. 12; PDCP submits the data for transmission across primary (MCS) and secondary (SCG) as outlined in fig. 12)  (See also Yi para. 20, fig. 7; Master Cell Group (MCS) and a Secondary Cell Group (SCG); para. 141; para. 141; dual connectivity)
Yi in view of Kim do not explicitly disclose processing, by the primary RLC entity and the secondary RLC entity, the data prior to receiving an uplink (UL) grant from a network node of a mobile communication system. (See Virtej para. 71; data from PDCP is delivered to RLC before UE receives UL grant for offline processing; both MeNB (e.g. contains primary RLC entity) and SeNB (e.g. contains secondary RLC entity) can be used)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yi in view of Kim to include the teaching of processing, by the primary RLC entity and the secondary RLC entity, the data prior to receiving an uplink (UL) grant from a network node of a mobile communication system of Virtej with the motivation being to speed processing of data (instead of waiting for the UL grant) and further to enable faster transmission with less delay and further to provide compatibility with 3GPP standards which saves time and money (as opposed to replacing all devices on a network to comply with different configuration).


Claims 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yi (2017/0013498), and further in view of Lee (2008/0212506) and further in view of Virtej (2016/0295442).

Regarding claim 14, Yi discloses an apparatus, comprising:
	a transceiver capable of wirelessly communicating with a mobile communication system; and
a processor coupled to the transceiver, the processor configured to perform operations comprising:  (See Yi fig 1; Ue has processor executing an algorithm stored in memory and a transceiver connecting it to the network)
a packet data convergence protocol (PDCP) stack to be associated with two radio link control (RLC) entities comprising a primary RLC entity and a secondary RLC entity; (See Yi para. 141; PDCP entity is associated with first RLC entity and a second RLC entity)
preprocessing data by: (See Yi para. 118; pending data available for transmission (e.g. preprocessing data))
submitting, by the PDCP stack, the data to a primary link and a secondary link, the primary link comprising the primary RLC entity and the first MAC entity, the secondary link comprising the secondary RLC entity and the second MAC entity, with a first amount of data submitted to the primary RLC entity and a second amount of data submitted to the secondary RLC entity based on a third amount of unprocessed data received by the PDCP stack; (See Yi para. 141; PDCP entity is associated with first RLC entity and a second RLC entity; para. 46; each cell has different bandwidth (e.g. different amounts of data); third amount of unprocessed data is first amount and second amount combined))
comparing a sum of the first amount of data and the second amount of data to a threshold total; and (See Yi fig. 13 S1305; amount of data available for transmission is compared to threshold; third amount of unprocessed data is first amount and second amount combined)
performing either a first procedure, responsive to the comparing showing the sum being less than the threshold, or a second procedure, responsive to the comparing showing the sum being greater than or equal to the threshold,  (See Yi fig. 13; s1305 yes (e.g. first procedure); no (e.g. second procedure))
indicating the third amount to a first medium access control (MAC) entity associated with the primary RLC entity; and 
indicating zero to a second MAC entity associated with the secondary RLC entity, and (See Yi fig. 13; s1305 yes (e.g. first procedure); s1307-s1309)
wherein the second procedure comprises:
indicating the third amount to both the first MAC entity and the second MAC entity. (See Yi fig. 13; s1305 no (e.g. second procedure); s1311)
Yi does not explicitly disclose receiving control signaling from a mobile communication system.  However, Lee does disclose receiving control signaling from a mobile communication system.  (See Lee para. 41, lines 2-3; UE receiving control signaling from enodeb (e.g. mobile comm sys))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yi to include the teaching of receiving control signaling from a mobile communication system of Lee with the motivation being to allow for configuration changes to meet optimal wireless operation (as opposed to never being able to change and configuration information by the network which may not be optimal and may result in wasted resources and poor data transfer rates).
Yi in view of Lee does not explicitly disclose processing, by the primary RLC entity and the secondary RLC entity, the data prior to receiving an uplink (UL) grant from a network node.  However, Virtej does disclose processing, by the primary RLC entity and the secondary RLC entity, the data prior to receiving an uplink (UL) grant from a network node.  (See Virtej para. 71; data from PDCP is delivered to RLC before UE receives UL grant for offline processing; both MeNB (e.g. contains primary RLC entity) and SeNB (e.g. contains secondary RLC entity) can be used)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yi in view of Lee to include the teaching of processing, by the primary RLC entity and the secondary RLC entity, the data prior to receiving an uplink (UL) grant from a network node of Virtej with the motivation being to speed processing of data (instead of waiting for the UL grant) and further to enable faster transmission with less delay and further to provide compatibility with 3GPP standards which saves time and money (as opposed to replacing all devices on a network to comply with different configuration).

Regarding claim 15, Yi in view of Lee in view of Virtej discloses the apparatus of Claim 14, wherein the first procedure further comprises retrieving pending data from the secondary RLC entity. (See Yi para. 160)

Regarding claim 19, Yi in view of Lee in view of Virtej discloses the apparatus of Claim 14, wherein the processor is further configured to perform operations comprising:
configuring, based on the control signaling, (See Lee para. 41, lines 2-3; UE receiving control signaling from enodeb (e.g. mobile comm sys))  The motivation being to allow for configuration changes to meet optimal wireless operation (as opposed to never being able to change and configuration information by the network which may not be optimal and may result in wasted resources and poor data transfer rates).
the primary RLC entity as an RLC entity that is associated to a prioritized link,
wherein the secondary RLC entity is an unprioritized RLC entity that is associated to an unprioritized link, and(See Yi fig. 14; Yes; primary RLC used if data below a threshold (prioritized link); secondary RLC not used if data below a threshold (unprioritized link))
wherein the first MAC entity and the primary RLC entity are associated with one of a master cell group (MCG) and a secondary cell group (SCG), and the second MAC entity and the secondary RLC entity are associated with the other one of the MCG and the SCG. (See Yi para. 20, fig. 7; Master Cell Group (MCS) and a Secondary Cell Group (SCG); para. 141; para. 141; dual connectivity)



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yi (2017/0013498), and further in view of Lee (2008/0212506) and further in view of Virtej (2016/0295442) and further in view of Sammour (2009/0149189).

	Regarding claim 16, Yi in view of Lee in view of Virtej discloses the apparatus of Claim 15.  Yi in view of Virtej do not explicitly disclose indicating by the PDCP to the RLC discarding of pending data.  However, Sammour does disclose indicating by the PDCP to the RLC discarding of pending data.  (See Sammour para. 125, table 26)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yi in view of Virtej to include the teaching of indicating by the PDCP to the RLC discarding of pending data of Sammour with the motivation being to allow for synchronization between the layers which prevents unnecessary retransmit requests and reservation of resources that may not be needed.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yi (2017/0013498), and further in view of Lee (2008/0212506) and further in view of Virtej (2016/0295442) and further in view of Susitaival (2011/0026625).

	Regarding claim 17, Yi in view of Lee in view of Virtej discloses the apparatus of Claim 15, wherein, in retrieving the pending data from the secondary RLC entity, the processor is capable of performing operations comprising:
transmitting, by the PDCP stack to the second MAC entity, an inactive indication; and  (See Yi fig. 14; indicating ‘0’ to second MAC (e.g. an inactive indication))
Yi in view of Lee in view of Virtej do not explicitly disclose retrieving a buffer status report (BSR) previously generated.  However, Susitaival does disclose retrieving a buffer status report (BSR) previously generated.  (See Susitaival para. 51; retrieving BSR from buffer (e.g. previously generated if stored in buffer))  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yi in view of Lee in view of Virtej to include the teaching of retrieving a buffer status report (BSR) previously generated of Susitaival with the motivation being to allow for retransmissions and further to save processing power (if the buffer status is unchanged no need to recreate a new one, just use the old one) and further to monitor buffer status (e.g. other devices may require periodic reporting; so retrieve old one and send). 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yi (2017/0013498), and further in view of Lee (2008/0212506) and further in view of Virtej (2016/0295442) and further in view of Xu (2016/0150525).

	Regarding claim 20, Yi in view of Lee in view of Virtej discloses the apparatus of Claim 14, wherein the processor is further configured to perform operations comprising:
generating a buffer status report (BSR) indicating the total amount of data available for transmission;
transmitting the BSR to the network node; (See Yi fig. 14 yes/no; fig. 14 BSR; see also para. 124; trigger BSR (e.g. implied transmitting; must be generated before it can be transmitted))
Yi in view of Lee in view of Virtej do not explicitly disclose receiving an uplink (UL) grant from the network node; and transmitting at least the data to the network node responsive to receiving the UL grant.  However, Xu does disclose receiving an uplink (UL) grant from the network node; and transmitting at least the data to the network node responsive to receiving the UL grant.  (See Xu para. 18, lines 4-5)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yi in view of Lee in view of Virtej to include the teaching of receiving an uplink (UL) grant from the network node; and transmitting at least the data to the network node responsive to receiving the UL grant of Xu with the motivation being to reduce/eliminate collisions (as opposed to the UE just transmitting whenever it wants) and optimally schedule resources to meet QoS requirements.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498.  The examiner can normally be reached on M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen J Clawson/Primary Examiner, Art Unit 2461